Citation Nr: 0514185	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-06 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of lumbar strain with degenerative disc disease, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1994 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA). 

In the June 1997 rating determination, the RO granted service 
connection for low back strain and assigned a noncompensable 
disability evaluation.  The veteran appealed the assigned 
disability evaluation.  

In a March 2003 rating determination, the RO reclassified the 
veteran's disability as lumbar strain with degenerative disc 
disease and assigned a 40 percent disability evaluation from 
September 21, 1996, the day after the veteran's  separation 
from service.

This matter was previously remanded by the Board in May 2001.

The veteran was originally scheduled for a Board hearing in 
February 2001, but he failed to appear for the hearing.  On a 
June 2003 Form 9, the veteran again requested a Board 
hearing.  In November 2004, the veteran withdrew his request 
and asked that his appeal be directly forwarded to the Board.  


FINDINGS OF FACT

1.  Since the veteran's original request for service 
connection for a low back disorder, and under the rating 
criteria in effect prior to September 23, 2002, the veteran's 
lumbar strain with degenerative disc disease has resulted in 
no more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief.

2.  Under the rating criteria in effect from September 23, 
2002 through September 26, 2003, the veteran's lumbar strain 
with degenerative disc disease did not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past year; and he experienced no more 
than moderate limitation of motion of the lumbar spine, with 
no more than slight neurological symptoms.  

3.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's lumbar strain with 
degenerative disc disease has not resulted in incapacitating 
episodes having a total duration of at least six weeks during 
the past year and there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for lumbar 
strain with degenerative disc disease have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5292, 
5293 (2002), Diagnostic Codes 5292, 5293 (2003); Diagnostic 
Codes 5242, 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the June 1997 
and March 2003 rating determinations, the March 1999 
statement of the case, the March 2003 and April 2004 
supplemental statements of the case, and the June 2001 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  Moreover, the veteran in his November 2004 
response to the Travel Board request indicated that he wished 
to have his appeal forwarded on directly to the Board.  
Furthermore, the veteran's representative, in his April 2005 
written argument, did not identify any additional evidence.  
The Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision in June 1997 came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2001 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was afforded a VA 
examination in February 2003 following notification of his 
rights under the VCAA.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with his 
claim and that all VA and private treatment records have been 
obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.


Disability Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under the old rating criteria, effective prior to September 
23, 2002, a 20 percent disability evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, you were to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months				
					60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months							
						40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The veteran requested service connection for a low back 
disorder in March 1997, within one year of his separation 
from service.  

In April 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported first 
hurting his back when lifting heavy loads.  He noted that he 
had recently been hired to lift heavy loads and that this 
back began hurting him once again.  He reported receiving 
treatment from a chiropractor and indicated that he was being 
treated with hot and cold packs and other modalities for pain 
relief.  He described the pain as intermittent.  

Physical examination revealed that the Lasegue's sign was 
bilaterally within normal limits.  Straight leg raising was 
to 80 degrees, bilaterally, without any significant 
difficulty.  The veteran's gait was normal.  All joints moved 
normally and there was no swelling noted in any of the 
joints.  Neurologic examination was negative.  A final 
diagnosis of chronic intermittent low back pain with history 
of possible degenerative disc disease was rendered.  

As previously noted, the RO, in a June 1997 rating 
determination granted service connection for low back strain 
and assigned a noncompensable disability evaluation.  

VA treatment records obtained in conjunction with the 
veteran's claim indicate that an April 1998 MRI of the lumbar 
spine revealed disk dissection and extrusion with central 
herniation indenting the spinal canal at the level of L 4-5 
and mild disk disease and dessication at L5-S1 associated 
with wide-based posterior bulge of the disc.  

Treatment records obtained from R. Ingram, D.C., reveal that 
at the time of a March 1997 initial consultation, the veteran 
complained of pain after lifting and that he experienced pain 
when lifting or bending.  He denied any bowel, bladder, or 
sexual dysfunction.  

Neurologic examination performed at that time revealed that 
the deep tendon reflexes of biceps, triceps, brachioradialis, 
patella, and Achilles were all grade 2 and symmetric.  There 
was no motor loss in the lower extremities and no sensory 
deficit apparent in either lower extremity.  Orthopedic 
examination of the lumbosacral spine revealed spastic deep 
paraspinal musculature, bilaterally, overlying the middle and 
lower range.  Articular fixation was noted in the middle 
range.  Articular fixation of the right and left sacroiliac 
joint was also present.  Straight leg raising was positive 
for local back pain at 60 degrees on the right and left.  
Valsalva maneuver failed to recreate the veteran's symptoms.  
Kemp's test to the right and left was positive for local back 
pain.  Ranges of motion were as follows:  flexion-mildly 
restricted with pain; extension-full with pain; and right and 
left lateral rotation-full with pain.  It was Dr. Ingram's 
impression that the veteran had lumbar sprain/strain; pelvic 
sacroiliac spine; and sciatica.  

At the time of an April 7, 1997 visit, the veteran complained 
of low back pain.  There was no radiation or paresthesia to 
either lower extremity.

Neurologic examination performed at that time revealed that 
the deep tendon reflexes of biceps, triceps, brachioradialis, 
patella, and Achilles were all grade 2 and symmetric.  There 
was no motor loss in the lower extremities and no sensory 
deficit apparent in either lower extremity.

Orthopedic examination of the lumbosacral spine revealed 
spastic and deep paraspinal musculature, bilaterally, in the 
midline overlying the lower range.  Tenderness was also noted 
overlying both sacroiliac joints.  Articular fixation was 
noted in the middle range.  Articular fixation was also 
present in the lower range and in the right and left 
sacroiliac joints.  Straight leg raising was positive for 
local back pain at 60 degrees on the right and left.  
Valsalva maneuver failed to recreate the veteran's symptoms.  
Kemp's test to the right and left was positive for local back 
pain.  Ranges of motion were as follows:  flexion-full with 
pain; extension-full with pain; right and left lateral 
rotation-full with pain; and right and left rotation-full 
with pain.  It was Dr. Ingram's impression that the veteran 
had lumbosacral strain/spasm.  

At the time of an April 23, 1997, visit, the veteran again 
complained of back pain with no radiation or paresthesia in 
either lower extremity.  

Neurologic examination performed at that time revealed that 
the deep tendon reflexes of biceps, triceps, brachioradialis, 
patella, and Achilles were all grade 2 and symmetric.  There 
was no motor loss in the lower extremities and no sensory 
deficit apparent in either lower extremity.

Orthopedic examination of the lumbosacral spine revealed 
tenderness on the right and in the midline overlying the 
upper range.  There was spasm, bilaterally, with tenderness 
on the right and in the midline overlying the middle and 
lower range.  Spasm and tenderness was also noted overlying 
the right sacroiliac joint.   Articular fixation was present 
in the middle range.  Articular fixation of the right and 
left sacroiliac joints was also noted.   Straight leg raising 
was positive for local back pain at 60 degrees on the left 
and at 45 degrees on the right.  Braggard's confirmatory sign 
was present.  Valsalva maneuver failed to recreate the 
veteran's symptoms.  Kemp's test to the right and left was 
positive for local back pain.  Ranges of motion were as 
follows:  flexion-mildly restricted with pain; extension-
mildly restricted with pain; right and left lateral flexion-
full with pain; and right and left rotation-full with pain.  
Dr. Ingram noted that the veteran had been relatively 
asymptomatic over the past three weeks and had experienced an 
episode of low back pain over the past day or day which is 
why he had been seen.  

At the time of a June 1997 visit, the veteran complained of 
an increasing back pain with no radiation or paresthesia in 
either lower extremity.  

Orthopedic examination of the lumbosacral spine revealed 
spasm bilaterally overlying the upper range.  There was also 
spasm bilaterally with tenderness on the right and in the 
midline overlying the middle and lower range.  Additional 
spasm was also noted overlying both sacroiliac joints.  
Straight leg raising was positive for local back pain at 45 
degrees on the left and at 30 degrees on the right.  Kemp's 
test to the right and left was positive for local back pain.  
Ranges of motion were as follows:  flexion-full with pain; 
extension-full with pain; right and left lateral flexion-full 
with pain; and right and left rotation-full with pain.  It 
was Dr. Ingram's impression that the veteran had lumbosacral 
strain/sprain. 

At the time of an April 1998 visit to Dr. Ingram, the veteran 
was noted to have injured his back while playing basketball 
10 days earlier.  The veteran complained of low back, hip and 
thigh pain.  There was no paresthesia in either extremity.  
He denied any bowel or bladder dysfunction.  

Neurologic examination revealed that deep tendon reflexes for 
the biceps, triceps, brachioradialis, patella, and Achilles 
were all grade II and symmetric.  Lower extremity motor 
examination revealed weakness during foot dorsiflexion, which 
was 2/5 on the left.  The veteran was able to heel and toe 
walk.  There was no sensory deficit apparent in either lower 
extremity.  

Orthopedic examination revealed that palpation of the 
lumbosacral spine demonstrated spasm bilaterally overlying 
the upper and middle range.  There was also spasm and 
tenderness, bilaterally, with tenderness in the midline 
overlying the lower range.  There was additional spasm and 
tenderness overlying both sacroiliac joints.  Straight leg 
raising was positive for local back pain at 30 degrees on the 
right and left.  Braggard's confirmatory sign was present on 
the left.  Kemp's test was positive to the right and left for 
local back pain.  

Ranges of motion were as follows:  flexion-severely 
restricted with pain; extension-severely restricted with 
pain; right and left lateral flexion-moderately restricted 
with pain; and right and left rotation-mildly restricted with 
pain.  

It was Dr. Ingram's impression that the veteran had lumbar 
disc displacement/herniation; lumbar disc degeneration; and 
lumbar pain.  

At the time of a February 2003 VA examination, the veteran 
reported having intermittent flare-ups of his back occurring 
approximately once a week and lasting a couple of days.  He 
stated that the back pain was easily aggravated whenever he 
did any bending at the waist, stooping, running, jogging, 
lifting, or carrying.  He indicated that during a flare-up he 
was able to perform daily functions but was limited in 
performing activities which aggravated his back.  He noted 
that the pain radiated to both lower extremities.  He took 
Motrin or aspirin as needed and used a back brace at times.  
The veteran was employed as a private investigator.

His posture was normal without loss of cervical or lumbar 
lordosis.  There was no kyphosis or scoliosis.  His gait was 
normal.  

Examination of the lumbar spine revealed the presence of 
painful motion without muscle spasm.  There was mild 
tenderness to palpation in the midline and paraspinal area.  
Straight leg raising was negative, bilaterally, and there 
were no signs of radiculopathy.  Range of motion was as 
follows:  Active flexion limited to 70/95 degrees, with pain 
starting at 50 degrees and ending at 70 degrees.  Active 
extension was limited to 25/35 degrees, with pain starting at 
15 degrees and ending at 25 degrees.  Active right lateral 
bending was within normal limits at 40 degrees, with pain 
starting at 20 degrees and ending at 40 degrees.  Active left 
lateral bending was limited at 30/40 degrees with pain 
starting at 15 and ending at 30 degrees.  Active right and 
left rotation was limited to 30/35 degrees with pain starting 
at 20 degrees and ending at 30 degrees.  Range of motion of 
the lumbar spine was noted to be limited by pain, fatigue, 
and lack of endurance, with pain having the major functional 
impact on the veteran.  There was no incoordination or lack 
of endurance.  

Motor examination revealed good tone, bilaterally, with 
strength being 5/5 in both lower extremities.  Sensory 
examination was intact and equal, bilaterally, to pain and 
touch.  Coordination was within normal limits and deep tendon 
reflexes were 2+ in the knee and ankles, bilaterally.  A 
diagnosis of lumbar strain with degenerative disc disease was 
rendered.  The examiner indicated that based on the 
examination, the veteran was able to provide self-care.  
Examination of the lumbar spine revealed painful motion and 
localized tenderness.  The range of motion was also decreased 
due to pain and was affected by fatigue and lack of 
endurance.  Neurologically, the veteran was intact in the 
lower extremities.  Clinically, he had a normal gait.  The 
veteran was noted to be limited when performing frequent 
bending, stooping, and crouching as well as heavy lifting.  

In a March 2003 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 40 percent, 
effective the date following his separation from service.  

Treatment records subsequently received from Dr. Moore, the 
veteran's private doctor, reveal that at the time of a 
January 2001 visit, the veteran was noted to have flexion to 
10/90 degrees, and extension, right and left lateral flexion, 
and right and left rotation, to 10/20 degrees.  In a 
handwritten note dated that same date, the veteran was found 
to have sciatica, disc degeneration, NOS, herniation of the 
lumbar spine, and lumbar disc displacement.  Treatment 
records covering the period of time from February 2001 
through May 2001, demonstrate that the veteran had ranges of 
motion of at least 70/90 degrees of flexion and 20/20 degrees 
for extension, right and left lateral flexion, and right and 
left rotation.

In an April 2003 statement, the veteran indicated that he 
felt that a 60 percent evaluation was warranted based upon 
the 2001 diagnosis of sciatica by Dr. Moore.  

In a June 2003 statement, the veteran stated that he believed 
his current condition warranted a 60 percent evaluation due 
to the incapacitating episodes he was experiencing on a 
yearly basis.  He indicated that he had flare-ups every week 
lasting a couple of days each time.  

VA outpatient treatment records received in April 204 
demonstrate that at the time of a May 2003 visit, the veteran 
complained of chronic intermittent low back pain with 
radiation into the left buttock.  He noted that these 
symptoms were more constant and aggravated by coughing.  A 
diagnosis of lumbar discogenic disease was rendered.  

At the time of a May 2003 follow-up appointment, the veteran 
indicated that he had an increase in pain when having a bowel 
movement.  The veteran denied having blood in his urine, 
progressive weakness in the legs, any new onset of numbness 
or tingling, increased pain, difficulty moving his legs or 
feet, persistent severe pain, an inability to urinate, 
frequency or pain with urination, pain radiating to the 
buttocks or limbs, or difficulty walking due to discomfort.   

For a higher evaluation for the regulations in effect prior 
to September 23, 2002, there had to be pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

While the Board notes that veteran was found to have sciatica 
in February 1997 and in January 2001, at the time of initial 
visits to his respective physicians, their subsequent 
treatment records, which are rather extensive and cover an 
extended period of time make no further reference to 
sciatica.  Moreover, at the time of the veteran's February 
2003 VA examination, straight leg raising was negative, 
bilaterally, and there were no signs of radiculopathy.  
Furthermore, motor examination revealed good tone, 
bilaterally, with strength being 5/5 in both lower 
extremities, and sensory examination being intact and equal, 
bilaterally, to pain and touch.  In addition, coordination 
was within normal limits and deep tendon reflexes were 2+ in 
the knee and ankles, bilaterally.

With regard to range of motion, the Board notes that 
treatment records from Dr. Ingram, with the exception of 
restricted ranges of motion following the April 1998 
basketball injury, revealed no more than moderate restriction 
for the time period from March 1997 to April 1998, with full 
range of motion being reported on many occasions.  Treatment 
records received from Dr. Moore, covering the period of time 
from February 2001 through May 2001, demonstrated that the 
veteran had ranges of motion of at least 70/90 degrees for 
flexion and 20/20 degrees for extension, right and left 
lateral flexion, and right and left rotation.  Moreover, at 
the time of his May 2003 VA examination, the veteran had 
active flexion limited to 70/95 degrees, with pain starting 
at 50 degrees and ending at 70 degrees; active extension to 
25/35 degrees, with pain starting at 15 degrees and ending at 
25 degrees; active right lateral bending within normal limits 
at 40 degrees, with pain starting at 20 degrees and ending at 
40 degrees; active left lateral bending limited to 30/40 
degrees with pain starting at 15 and ending at 30 degrees; 
and active right and left rotation to 30/35 degrees with pain 
starting at 20 degrees and ending at 30 degrees. 

While the Board notes that spasms were documented throughout 
the course of treatment by Dr. Ingram, there were no findings 
of spasms by Dr. Moore and no spasms were found to be present 
at the time of the May 2003 VA examination.  

In sum, the criteria for an increased evaluation under the 
rating criteria in effect prior to September 2002 have not 
been met or approximated at anytime.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that the while the 
veteran has reported that he has had "incapacitating" 
episodes once a week with symptoms lasting one or two days, 
several times per week, an incapacitating episode, as defined 
in the regulation, is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There has been no objective demonstration of periods of 
incapacitation requiring bedrest.  Moreover, at his February 
2003 VA examination, the veteran reported that even when a 
flare-up occurred, he was able to perform daily functions.  

Moreover, the ranges of motion reported for the veteran's 
lumbar spine would warrant findings of no more than moderate 
limitation of motion under Diagnostic Code 5292, even when 
taking into account the DeLuca factors, and would not  result 
in an evaluation in excess of 40 percent as there were no 
more than minimal, if any, neurological findings involving 
each lower extremity, with no indication of trophic changes 
or atrophy.  This would warrant no more than a 10 percent 
evaluations for each lower extremity under DC 8520, resulting 
in a combined disability evaluation of 40 percent, which the 
veteran is currently assigned.  

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that in addition to the veteran not 
having met the criteria for incapacitating episodes totaling 
six weeks or more in the past twelve months, there has also 
been no demonstration of unfavorable ankylosis of the 
thoracolumbar spine.  Thus, the criteria for a higher 
evaluation have not been met.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 40 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, the veteran is self-employed 
as an investigator.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal as to the issue of an evaluation in excess of 40 
percent for lumbar strain with degenerative disc disease is 
denied.  




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


